Title: From George Washington to Major General William Phillips, 20 October 1779
From: Washington, George
To: Phillips, William


        
          Sir
          Head Qrs [West Point] October the 20th 1779
        
        I have received Your Three Letters of the 10th Instant and also one of the 12th. With respect to those which regard your and Major General Reidesel’s detention and that of the Officers with You—I must take the liberty to refer you to my Letter of the 10th, as an Answer. And as to the several matters of request contained in them, they are

such as I neither think myself at liberty to act upon—nor in which I would wish to interfere. The power of granting or refusing them is in Congress, who, upon your application, I persuade myself, would give the requests due consideration.
        I am sorry to be under the necessity of observing to General Phillips—that no expressions of personal politeness to myself, however flattering, in the Correspondences he may think proper to honor me with, can be acceptable, while they are accompanied with insinuations against my superiors. I have the Honor to be Sir Yr Most Obedt sert
        
          G.W.
        
      